Citation Nr: 0106279	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of right 
elbow trauma, right with laceration of the right triceps, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Helinski, Counsel





INTRODUCTION

The veteran had active military service from January 1985 to 
January 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.



REMAND

Upon a preliminary review of the claims file, the Board notes 
that on several occasions, the veteran has requested a 
hearing before a Member of the Board.  Specifically, in the 
veteran's VA Form 9, received in September 1999, the veteran 
indicated that he wanted a BVA hearing at a local VA office 
before a Member of the BVA.  He noted in parentheses that he 
wanted a teleconference hearing.  In another VA Form 9, 
received at the Board in March 2000, the veteran again 
indicated that he wanted a BVA hearing at a local VA office.  
Finally, in the veteran's VA Form 646, received in August 
2000, the veteran's representative indicated that the 
"veteran is requesting to have his appeal heard before the 
Board of Veterans' Appeals by way of a video hearing."  
Despite the foregoing, there is no indication in the claims 
file that the veteran has been scheduled for a hearing before 
a Member of the Board, as he requested, or that the veteran 
otherwise withdrew the hearing request.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board as soon as possible.  

2.  Time permitting before the veteran's 
BVA hearing, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


